     Case 19-00890            Doc 20        Filed 01/07/20 Entered 01/07/20 16:06:48                            Desc Main
                                              Document     Page 1 of 8




                           UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS - EASTERN DIVISION


IN RE:                                                             )            Bankruptcy Case No. 19-17858
     JOHN D TERZAKIS                                               )            Chapter 7
                Debtor,                                            )
                                                                   )            Hon. Donald R. Cassling
ESTATE OF BERENICE VENTRELLA                                       )
                Plaintiff,                                         )
           v.                                                      )            Adversary No. 19-00890
JOHN D. TERZAKIS,                                                  )
                Defendant.                                         )
                 REPORT OF PARTIES' RULE 26(1) PLANNING CONFERENCE
Counsel for the parties met on December 12, 2019 by telephone.
Representing plaintiff was J. Thomas Witek; representing defendant was Richard H. Fimoff. The
parties discussed the case and jointly (except as noted below) make the following report:'

I.        Initial Matters:

A.        Jurisdiction and Venue: The defendant does does not X contest
jurisdiction and/or venue. If contested, such position is because:
1.       Jurisdiction: ________________________________
2.       Venue: ____________________________________
B.        Immunity: The defendant has raised will will not X raise an
immunity defense. If so:

1.       Basis of Immunity Defense:______________________________________
2.       The earliest defendant can file a motion to dismiss on the basis of immunity
'Counsel are advised to use caution in filing this report as well as other documents so there is no disclosure of information
required by the E-Government Act of 2002 to be kept non-public, such as addresses, phone numbers, social security numbers,
etc. If such identifiers are required to be disclosed to opposing parties, you may wish to file redacted versions for the public
court file and serve opposing parties with unredacted versions. See NECivR 5.3, available on the court's Website at WW W.
ned.uscourts.gov




RULE 26(F) REVISED 121819 (002)
      Case 19-00890      Doc 20      Filed 01/07/20 Entered 01/07/20 16:06:48                Desc Main
                                       Document     Page 2 of 8


is: _______________________________
C.       If either jurisdiction or venue is being challenged, or if a defense of immunity will
be raised, state whether counsel wish to delay proceeding with the initial phases of discovery
until those issues have been decided, and if so:
1.      The earliest a motion to dismiss or transfer will be filed is:

2.       The initial discovery, limited to that issue, that will be necessary to file or
respond to the motion is _______________________
D.      Rule 11 Certification: As a result of further investigation as required by Fed. R.
Civ. P. 11, after filing the initial pleadings in this case, the parties agree that the following claims and
defenses raised in the pleadings do not apply to the facts of this case, and hereby agree the court may
dismiss or strike these claims and defenses at this time (an order adopting this
agreement will be entered).            None
II.      Remaining Claims and Defenses:
A.       Plaintiffs Claims, Elements, Factual Application: The elements of the plaintiff s remaining
claims and the elements disputed by defendant are as follows. For each claim, list and number
each substantive element of proof and the facts plaintiff claims make it applicable or established
in this case (DO NOT repeat boilerplate allegations from pleadings):
1.     CLAIM ONE: Plaintiff objects to the discharge of debt representing approximately
$10,882,052.69 in funds Defendant transferred to himself or entities or accounts controlled by him
which are the subject of a case captioned Estate of Berenice Ventrella v. Milwaukee Deerfield
North, LLC, et al., currently pending in the Circuit Court of Cook County as case number 2010 CH
21128.
Elements: Defendant used his position as a signatory on various accounts owned by the estate to
transfer money to himself and entities controlled by him. He deceived the estate by informing them
that the funds were being used for development of properties owned by the estate.
Factual Application: Attached to the Complaint in this case are records of the various
transactions.


Of these elements, defendant disputes the following numbered elements:

(REPEAT FOR EACH CLAIM)

B.       Defenses. The elements of the remaining affirmative defenses raised by the




RULE 26(F) REVISED 121819 (002)
   Case 19-00890        Doc 20    Filed 01/07/20 Entered 01/07/20 16:06:48            Desc Main
                                    Document     Page 3 of 8


pleadings are as follows: List each affirmative defense raised or expected to be raised by the
defendant(s), the substantive elements of proof for it, and how the defendant claims the facts of
this case make such defense applicable or established. (DO NOT repeat boilerplate allegations
from pleadings or deny matters on which plaintiff has the burden of proof):
1.    FIRST DEFENSE: Defendant did not obtain funds from Berenice Ventrella or her estate
through misrepresentations.
Elements: No false representations made to obtain funds.
Factual Application: Funds obtained from Berenice Ventrella were used as intended, for the
acquisition and development of a real estate project and for Terzakis' other purposes. At no time
did Terzakis misrepresent the use of the funds to Berenice Ventrella or her Independent
Administrator, Nicholas Ventrella. Plaintiff's allegations do not allege any specific
misrepresentation made by Terzakis. Plaintiff claims that misrepresentations were allegedly
made to Ventrella family members, not to the parties providing the funds at issue and therefore
cannot be the basis for obtaining of the funds at issue.
Of these elements, plaintiff disputes the following elements: no development was done with said
funds and to the best of plaintiff's knowledge all funds were used for Terzakis' own personal or
business use.
2.     SECOND DEFENSE: Plaintiff waived and consented to Terzakis' use of the funds at
issue.
Elements: Plaintiff had knowledge of all financial transactions at issue and did not object or
question any of the transactions.
Factual Application: All funds at issue were initial deposited in a bank account in the names of
Berenice Ventrella, Nicholas Ventrella and John Terzakis, with each of the parties having control
of the account. Bank statements reflecting all receipts and disbursements of funds were provided
monthly to Nicholas Ventrella, as Independent Administrator of Plaintiff. At no time did Berenice
Ventrella or Nicholas Ventrella object to the use of any of the funds
Of these elements, plaintiff disputes the following elements: Defendant never informed any of
the foregoing persons that he was using the funds for his own purposes or in most instances that
he transferred the funds. Defendant never sought the consent of the estate or any of its
representatives.
III.    Amending Pleadings; Adding Parties:
A.     The plaintiff does ___ does not X anticipate need to amend pleadings or
add parties. If necessary, plaintiff can file the necessary motions to add parties or amend
pleadings by _________________________


RULE 26(F) REVISED 121819 (002)
     Case 19-00890      Doc 20     Filed 01/07/20 Entered 01/07/20 16:06:48             Desc Main
                                     Document     Page 4 of 8


If more than sixty days, the reasons that much time is necessary are
B.     The defendant does         does not X        anticipate need to amend pleadings or
add parties. If necessary, plaintiff can file the necessary motions to add parties or amend
pleadings by ________________________
If more than sixty days, the reasons that much time is necessary are ___________________
C.      Plaintiff will ___ will not X move for class certification. The proposed class is:
The earliest the motion for class certification can be filed is:

IV.     Dispositive Motion Assessment:
A.      The following claims and/or defenses may be appropriate for disposition by early
motion to dismiss:

B.      The following claims and/or defenses may be appropriate for disposition by
summary judgment or partial summary judgment: ____________________________
C.      The discovery necessary to determine whether to file dispositive motions on such
claims and/or defenses is on behalf of Plaintiff deposition of Defendant, and on behalf of
Defendant interrogatories and document requests to, and depositions of Plaintiff and Parkway
Bank, Thomas Vanderwould and Philip Kiss
It can be completed, at the earliest, by May 1, 2020.
V.      Settlement:
A.      Status/Assessment of Settlement Discussions. Counsel state:
X       There have been no efforts taken yet to resolve this dispute.
         This dispute has been the subject of efforts to resolve it ___ prior to
filing in court; ____ after court filing, but before the filing of this report.
Those efforts consisted of: _______________________________________
 _____ Counsel believe that with further efforts in the near future, the case can be
resolved, and the court is requested to delay entering an initial progression order for ____ days to
facilitate immediate negotiations or mediation.
Defendant's counsel will report to the court by letter at the end of this period on the status of such
discussions.



RULE 26(F) REVISED 121819 (002)
     Case 19-00890        Doc 20    Filed 01/07/20 Entered 01/07/20 16:06:48           Desc Main
                                      Document     Page 5 of 8


 ______Counsel have discussed the court's Mediation Plan and its possible application in this
case with clients and opposing counsel. Mediation _____ will be appropriate in this case at some
point; _____ will not be appropriate because: ______________________________
     X This case can be settled, but settlement is not very likely, and negotiations will be
difficult because: of the amount claimed. Defendant's financial condition and death of witnesses.

This case will not be settled because: ____________________________
B.         Next Step. The minimum discovery needed to conduct further settlement
discussions is: By Plaintiff(s): Document production from Defendant, Deposition of Defendant.
By Defendant(s): Document production from and depositions of Plaintiff and Phillip Kiss.

This discovery will be completed by May 1,2020, and plaintiff(s) will then communicate to
defendant(s) a written, updated settlement proposal.
VI.        Discovery Plan: The parties submit the following plan for their completion of discovery:
      A.      Subjects for Discovery (i.e., factual issues that discovery may resolve):
              a. For Plaintiff:
                     i. Existence of any documentation in possession of Defendant that would
                         indicate consent of the estate
                     ii. Accountings and bank statements revealing ultimate use of the funds
                         converted by Defendants
              b. For Defendant:
                     i. Existence of Lender/Borrower relationship between Berenice Ventrella
                         and Defendant
                     ii. Existence of long-standing business relationship between Berenice
                         Ventrella and Defendant
                     iii. Existence of real estate development venture with Berenice Ventrella and
                          Defendant
                     iv. Existence of misrepresentations made by Defendant.
B.     Agreed Discovery Procedures: The parties will exchange mandatory discovery
disclosures within 14 days. The parties shall promptly respond to document requests and shall
agree on mutually convenient times for parties' depositions. The parties will coordinate
discovery efforts directed to third parties.
1.      Unique Circumstances. The following facts or circumstances unique to
this case will make discovery more difficult or more time consuming: Death of witnesses.




RULE 26(F) REVISED 121819 (002)
      Case 19-00890       Doc 20   Filed 01/07/20 Entered 01/07/20 16:06:48              Desc Main
                                     Document     Page 6 of 8


Counsel have agreed to the following actions to address that difficulty: Parties will co-operate with
all discovery, including third party discovery,


2.      Electronic Discovery Provisions: Counsel have conferred regarding the
preservation of electronically produced and/or electronically stored information or data that may be
relevant--whether privileged or not--to the disposition of this dispute, including:
(a)     The extent to which disclosure of such data should be limited to that which is available in the
normal course of business, or otherwise;
(b)     The anticipated scope, cost, and time required for disclosure of such information beyond
that which is available in the normal course of business;
(c)     The format and media agreed to by the parties for the production of such data or
information as well as agreed procedure for such production;

(d)      Whether reasonable measures have been implemented to preserve such data;
(e)    The persons who are responsible for such preservation, including any third parties who
may have access to or control over any such information;

(f)      The form and method of notice of the duty to preserve;
(g)      Mechanisms for monitoring, certifying, or auditing custodial compliance;
(h)      Whether preservation will require suspending or modifying any routine business processes
or procedures, records management procedures and/or policies, or any procedures for the routine
destruction or recycling of data storage media;
(i)      Methods to preserve any potentially discoverable materials such as voice mail, active
data in databases, or electronic messages;

(i)      The anticipated costs of preserving these materials and how such
costs should be allocated; and
(k)     The entry of and procedure for modifying the preservation order as
the case proceeds.
The parties agree that:
     X No special provisions are needed in respect to electronic discovery. The
court should order protection and production of such information in accordance with its usual
practice.




RULE 26(F) REVISED 121819 (002)
     Case 19-00890      Doc 20       Filed 01/07/20 Entered 01/07/20 16:06:48             Desc Main
                                       Document     Page 7 of 8


____ The following provisions should be included in the court's scheduling order:


3.     Disclosures' required by Rule 26(a)(1), including a statement of how each matter
disclosed relates to the elements of the disclosing party's claims or defenses_____ have been
completed; X will be completed by: February 3, 2020.
4.      Discovery will be conducted in stages or otherwise restricted, as follows (State
agreed restrictions, stages, scheduling stays, etc.), NOTE: The court will expect discovery
necessary to considering the matters in Parts IV and V above to be undertaken first, unless
there is good reason to delay it. None
5. _50     Is the maximum number of interrogatories, including sub-parts, that may be served by
any party on any other party.
6. _6_ Is the maximum number of depositions that may be taken by plaintiffs as a group and
defendants as a group.
7.     Depositions will be limited by Rule 30(d)(2), except the depositions of __________
which by agreement shall be limited as follows: _________________________
8.     If expert witnesses are expected to testify at the trial, counsel agree to at least identify
such experts, by name and address, (i.e., without the full reports required by Rule 26(a)(2)),
by     February 10, 2020
9.      The parties stipulate that they will be required to give at least 7 days' notice of their
intention to serve records/documents or subpoenas on third parties, to enable court consideration
of them, if necessary, prior to issuance.
10.     Other special discovery provisions agreed to by the parties or suggested by
either party are:      None
VII.     Consent to Trial Before Magistrate Judge:
The parties do ____ do not X consent to trial before a magistrate judge, and if so,
will send       have sent         the executed consent form to the clerk's office. (The
consent forms require original signatures).

VIII.    Trial Scheduling:
A.      The parties now anticipate that the case can be ready for trial by June 15, 2020
and (if more than eight months from now) the special problems or circumstances



RULE 26(F) REVISED 121819 (002)
     Case 19-00890       Doc 20     Filed 01/07/20 Entered 01/07/20 16:06:48                Desc Main
                                      Document     Page 8 of 8


that necessitate that much time for trial preparation are: __________________
B.       Counsel think that the trial of this case, if necessary, will require 3 trial days.
C.      Jury Trial:
1.       _____ Having previously demanded jury trial, the plaintiff now waives
jury trial. Defendant will file a demand for jury trial within ____
days of the filing of this report, in the absence of which jury trial
will be deemed to have been waived.
2.       _____ Having previously demanded jury trial, the defendant now waives
jury trial. Plaintiff will file a demand for jury trial within days of the filing of this
report, in the absence of which jury trial will be deemed to have been waived.

3.       _____ The parties disagree on whether trial by jury is available in this
case. A motion to strike the ____ 's demand for jury trial will be filed no later than ____
IX.      Other: Other matters to which the parties stipulate and/or which the court should know or
consider: None.


/s/ J. Thomas Witek                      /s/ Richard H. Fimoff
Counsel for Plaintiff                    Counsel for Defendant


                                     CERTIFICATE OF SERVICE
I hereby certify that on January 7, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing to
the following: all counsel of record.


        /s/Richard H. Fimoff




RULE 26(F) REVISED 121819 (002)
